MacLEAN, J.
Plaintiff, in the employ of the Nassau News Company, on the 17th day of November, 1902, about 4:50 o’clock in the morning, was injured as a result of a collision between defendant’s street car and the wagon of the news company, which was driven by a fellow workman westerly through Warren street, with the plaintiff sitting on the tailboard of the wagon. On reaching West Broadway a north-bound car struck the front wheel of the wagon, turned it over, throwing off the plaintiff, and causing the injury. The -driver of the wagon testified:
“I was driving through Warren street. The team of horses just crossed the track, and an American News Company wagon ahead of me. I followed that wagon. I got my horses past and half of the front wheel, and the car struck me, and turned the wagon clean over. There was no space at all hardly between the heads of the horses and the other wagon. I was right on top of him. I followed directly behind the other wagon. What did I do before I got on the track? I drove right straight on. The car came along—■ came so fast—and turned it right over. I didn’t think the car was coming so fast. I seen the car about twenty-five feet from the track. It was about forty feet away when I first saw it, I imagine. I was about twenty-five feet *244away from the track, and I see this American News Company wagon pass.. I didn’t think the car was coming fast, and I followed him right up.”
There were no lights on the wagon, as testified ,by the plaintiff. The negligence of Ms comrade, the driver, who was negligent, was chargeable to the plaintiff, who, moreover, says that sitting on the tailboard of the wagon, which was going slowly, he saw the coming car 20 feet away, and continued sitting there until he was thrown off by the collision. The judgment should be reversed, and a new trial ordered, with costs to abide the event.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.